Filed 3/30/21 P. v. Trone CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                           B294933

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. MA071907)
         v.

ROBERT L. TRONE,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County. Frank M. Tavelman, Judge. Affirmed in
part, modified in part, reversed and remanded in part.
      Patricia S. Lai, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithy, Assistant
Attorney General, Steven D. Matthews and J. Michael Lehmann,
Deputy Attorneys General, for Plaintiff and Respondent.
              ___________________________________
       A jury convicted the defendant and appellant Robert L.
Trone of three counts of possession of a firearm by a felon in
violation of Penal Code section 29800, subdivision (a)(1), one
count of false impersonation in violation of Penal Code section
529, subdivision (a)(3), and two counts of unlawful possession of
ammunition in violation of Penal Code section 30305, subdivision
(a)(1). The jury found the gang allegations under Penal Code
section 186.22, subdivision (b)(1)(A) true. At the time of
sentencing, appellant admitted the strike prior under the
California’s “Three Strikes” law and the five year serious felony
prior conviction allegation. The trial court sentenced the
appellant to 18 years and eight months in prison.
       On appeal, the appellant raises three contentions: (1) the
trial court improperly denied appellant’s request to be
represented by a retained counsel of his choice, in violation of the
Sixth Amendment Right to Counsel and the Fourteenth
Amendment Right to Due process, (2) the unlawful vehicle search
violated appellant’s Fourth Amendment rights requiring
suppression of the evidence, and (3) the federal and state due
process clauses require the fines, fees, and assessments imposed
by the trial court be stayed because there was no finding
appellant had the ability to pay. The appellant and respondent
agree the abstract of judgment should be corrected to reflect a
conviction assessment of $180 since appellant was only convicted
of six counts. We reverse the judgments on Counts 1, 5 and 6 and
affirm on Counts 2, 3 and 4.
        FACTUAL AND PROCEDURAL BACKGROUND
       The prosecution’s case against the appellant was based on
three separate incidents (July 1, 2017, July 13, 2017 and
August 24, 2017). The trial commenced on October 18, 2018.




                                 2
Deputy Alberto Rodriguez of the Los Angeles County Sheriff’s
Department testified, on July 1, 2017 around 2:30 a.m., he was
dispatched to the area of Beech Avenue and Avenue I in the City
of Lancaster in the County of Los Angeles to investigate an
assault with a firearm call. Upon arrival, he spoke to a witness
who pointed at a white car driving from the location and said, “It
is that white car. Get him.” Deputy Rodriguez turned on his
emergency lights and sirens and came upon the white Lexus
already pulled over to the side of the street. He found three
occupants in the White Lexus including the appellant’s girlfriend,
Traijah Talley, who was seated in the front passengers seat.
       Deputy Rodriguez found several bullet holes on the White
Lexus: one in the left rear taillight, three on the front driver’s
seat area. He found a shell casing on the driver’s side floorboard
as well as 11 shell casing on the ground on Beech Avenue.
       The front passenger, Talley, testified under a grant of
immunity. Talley identified the appellant as a member of the
Pasadena Denver Lanes gang. She and the appellant, along with
Talley’s sister and a friend, had gone to a club earlier that night
and left after the appellant was punched in the face. Talley
testified, appellant initially got into the Lexus but was out by the
time the shooting occurred.
       Just prior to the shooting, Talley’s sister drove by in a black
Camaro. The shooter was in another vehicle, gold in color, which
came right after the sister’s car drove by. Talley testified, when
the gold car shot at them, the three in the Lexus hid on the floor.
       An independent witness named Steven Thompson testified,
he saw a black Dodge Charger and a silver Lexus driving by his
location where he was drinking beer with friends. He then saw a
gold Malibu. Thompson saw the Malibu shoot at the Lexus. He




                                  3
believed the Lexus shot back because some bullets came in his
direction.
      A ballistics expert testified for the prosecution. The 11
casings found on Beech Avenue were compared to results of
scientific testing conducted on a Heckler & Koch pistol found
inside appellant’s car trunk on July 13, 2017. Of the 11 casings
the expert compared to the casings fired through the recovered
Heckler & Koch pistol, the toolmarks of six matched the casings
shot from that pistol.
      Deputy Ulise Ruiz of the Los Angeles County Sheriff’s
Department testified, on July 13, 2017 around 11:15 p.m., he,
along with his partner, were patrolling the area of Genoa Avenue
and Milling Street in a marked patrol car. He saw a four-door
sedan leave a gas station without turning on its lights. Deputy
Ruiz conducted a traffic stop and found appellant was the driver.
Appellant’s girlfriend, Talley, was in the front passenger seat
while two of appellant’s friends were in the back seat.
      Ruiz obtained Talley’s permission to look through her
phone. Deputy Ruiz saw a photo of the appellant holding a gun.
He also saw a picture of appellant holding a gun on Talley’s
Instagram account.
      Deputy Ruiz searched the car and found a pair of gloves
and a ski mask in the rear passenger seat. In the trunk of the
car, he also found a loaded Heckler & Koch pistol with 12 rounds
in the magazine. In the same trunk, he found a sock containing
14 live rounds. Appellant told Deputy Ruiz he knew nothing
about the gun or the gloves and ski mask. At the time of booking,
appellant told law enforcement his name was Marcus Trone, who
is appellant’s brother.




                                4
       Deputy Parker Driscoll of the Los Angeles County Sheriff’s
Department testified, on August 24, 2017 around 7:00 p.m., he,
along with his partner, were patrolling the area of Division
Avenue and Avenue H in the City of Lancaster. He saw a Ford
four-door sedan with an expired license plate. As Deputy Driscoll
activated the lights to conduct an investigation, the Ford failed to
immediately stop. Instead, he saw an object that resembled a
gun tossed from the right rear passenger’s window. As the car
stopped, the rear passenger ran from the car. Deputy Driscoll
found a handgun in the back seat of the car.
       When arrested, the appellant waived his Miranda rights
and gave interviews on July 14, 2017 and on August 25, 2017.
Both interviews were audio recorded and played for the jury. In
the July 14, 2017 interview, the appellant admitted he purchased
the Heckler & Koch pistol located in the car’s trunk in Las Vegas.
In the August 25, 2017 interview, the appellant denied knowing
anything about the handgun that was thrown out of the window,
or, the handgun recovered on the backseat.
       The prosecution called Sergeant Anthony Delia as their
gang expert. He testified concerning the history and membership
of the Pasadena Denver Lanes. Sergeant Delia opined appellant
is a Pasadena Denver Lane gang member. He further opined
possession of a firearm by a gang member benefits the gang
because gangs commit crimes of opportunity.
       Concerning the element of the prior conviction for the
Penal Code section 29800, subdivision (a)(1) counts, the parties
stipulated the appellant suffered a felony conviction on
September 28, 2007.
       On October 31, 2018, the jury convicted the appellant on all
charged counts finding the gang allegation true (except for the




                                 5
false impersonating charge where the gang allegation was not
alleged).
       On November 5, 2018, the appellant admitted the strike
prior alleged pursuant to the California Three Strikes law (Penal
Code, §§ 667, subd. (b)-(i), 1170.12, subd. (a)-(d)) as well as the
five-year prior alleged pursuant to Penal Code section 667,
subdivision (a). He was sentenced on the same day to a term of
18 years eight months in state prison. The trial court selected
count 1 as the principal term. It imposed the upper term of three
years doubled pursuant to the Three Strikes law for six years.
The trial court further imposed the high term of four years on the
gang enhancement and added the five years on the Penal Code
section 667, subdivision (a) prior conviction enhancement for a
term of 15 years in state prison as the principal term. The trial
court imposed counts 2 and 3 consecutively, applying the one-
third the middle term rule (eight months on both counts) doubled
because of the strike prior to a term of 16 months each. On count
3, the court further added an additional one year for the gang
enhancement. The subordinate term thus consisted of 44
months, which equals three years and eight months. Finally, the
trial court stayed the punishment on counts 4, 5 and 6 pursuant
to Penal Code section 654, imposing the upper term of three
years, doubled pursuant to the strike prior. On the same day, the
appellant filed a timely notice of appeal.
                           DISCUSSION
I.     The Sixth Amendment Right to Counsel Claim
       Appellant claims the judgment must be reversed because
the trial court improperly denied appellant’s request to be
represented by retained counsel of his choice in violation of the




                                6
Sixth Amendment Right to Counsel and the Fourteenth
Amendment Right to Due Process. We disagree.
       A.    Relevant Proceeding
       The initial information was filed on September 22, 2017
alleging charges resulting from the July 13, 2017 and the
August 24, 2017 incidents.1 On April 26, 2018, about seven
months after the filing of the information, the appellant filed a
Pitchess motion to uncover potential past police misconduct for
impeachment purposes. On May 21, 2018, the appellant next
filed a motion to suppress under Penal Code section 1538.5 for an
alleged violation of his search and seizure rights under the
Fourth Amendment to be heard on June 20, 2018. On June 20,
2018, the trial court heard and denied the suppression motion.
On the same day, the trial court set the matter for trial as 0 of 10
for trial.
       By July 16, 2018, the prosecution had filed the July 1, 2017
incident as a separate case under case No. MA073033. The trial
court granted the prosecution’s request to consolidate the
information filed on September 22, 2017 with the new case for
the July 1, 2017 incident. The trial court thereafter placed the
matter on July 30, 2017 in the master-calendar for trial court
assignment with a three day trailing period as 7 of 10 for trial.
On July 30, 2018, the master-calendar assigned the consolidated

1     The initial information charged the appellant with four
offenses: Count 1 Penal Code section 29800, subdivision (a)(1) for
July 13, 2017 incident, Count 2 Penal Code section 529,
subdivision (a)(3) for July 13, 2017, Count 3 Penal Code section
29800, subdivision (a)(1) for August 24, 2017 incident, Count 4
Penal Code section 30305, subdivision (a)(1) for August 24, 2017
incident.




                                 7
case to Judge Frank Tavelman on August 9, 2018 for trial. The
appellant agreed to the next court-date as 6 of 10 for trial.
       On August 2, 2018, in preparation to preside over the jury
trial, Judge Tavelman discussed with the defendant a motion in
limine by the prosecution to admit gang evidence in the trial. A
question concerning filing gang allegations came up. Judge
Tavelman discussed how the prosecution could not do so because
it was post-prelim, meaning the predicate gang evidence
necessary to plead a Penal Code section 182.66 gang allegation
was not introduced at the preliminary hearing. The prosecution
and the appellant agreed to a Penal Code section 1387.2
procedure, where the current information would be dismissed,
the current information would substitute as the new information,
and the case deemed refiled without going through another
preliminary hearing.2 The appellant expressly agreed to a
section 1387.2 procedure. Based on Penal Code section 1382, a
new 60-day period began on that date. With the parties’ input,
Judge Tavelman put the case over to September 13, 2018 as 42 of
60 for trial.
       On September 13, 2018, Judge Kathleen Blanchard
presided over the pretrial conference. The defendant waived time
postponing his statutory speedy trial right which would have


2     Penal Code section 1387.2 provides:
      “Upon the express consent of both the people and the
defendant, in lieu of issuing an order terminating an action the
court may proceed on the existing accusatory pleading. For the
purposes of Section 1387, the action shall be deemed as having
been previously terminated. The defendant shall be rearraigned
on the accusatory pleading and a new time period pursuant to
Section 859b or 1382 shall commence.”




                                8
come due on October 1, 2018 to October 15, 2018 as 7 of 10 for
trial. The trial court also ordered the prosecution to provide all
discovery for gang related evidence by the end of the next day,
September 14, 2018.
        On Monday October 15, 2018, as the 7 of 10 date for a jury
trial, Judge Tavelman, the originally assigned trial judge, called
the case to handle motions in limine on issues pertinent to the
trial, including a request to bifurcate the prior conviction
allegations. The trial was to start on the following Thursday
October 18, 2018 as the “last day” for trial.
        The trial court began the hearing with a discussion about
(1) bifurcating the strike priors, (2) stipulating to a prior
conviction necessary for proving the appellant violated Penal
Code section 29800, subdivision (a)(1) counts, (3) Fifth
Amendment concerns for several witnesses, and (4) scheduling of
trial based on the court’s availability.
        After discussing these issues, the trial court took up the
appellant’s request for a continuance: “The Court: . . . Mr.
Lewis,[3] you mentioned something in chambers, that Mr. Trone
may be asking for a continuance to -- to get private counsel. That
is something you had brought up.
        “Mr. Lewis: Yes, that was brought up. [¶] He did want to
know if he could continue his case so he could have time to hire
private counsel.
        “The Court: It looks like on September 13, 2018, Judge
Knight had heard the matter and set it for October 15, 2018, with
no further continuances. So it looks like at that point, he had


3    Deputy Public Defender Maceo Lewis appellant’s trial
counsel.




                                9
over a month in which to get private counsel lined up on the case.
[¶] Is there a reason why he didn’t do that at that point?
       “The Defendant: At the time – at the time, I didn’t know.
They talking about 38 years now. Because at first, they weren’t
talking about 38 years. [¶] That is my life. You feel me? [¶] I’m
out of jail. I’m not getting trouble. I’m trying to find a job and
get my life in order, and this is a major setback for me.
       “The Court: I understand.
       “The Defendant: I think I need more legal advice and a
little more help dealing with this matter because it is my life.
       “The Court: First of all, we need to correct the 38 years is a
miscalculation. It is not much better, but a little better, 25 years
8 months, approximately. [¶] But at this point, because Judge
Knight had said it was no further continuances and the fact that
this is a refiling, the Court is not inclined to delay the matter
further. [¶] So your request for a private counsel, unless you’ll
be able to start on Thursday, is going to be denied as not being
timely.”
       The record shows appellant was out of custody on bail
throughout the proceedings, including the trial.
       B.     Legal Principles
       A defendant’s request for a continuance to seek private
counsel is reviewed under the abuse of discretion standard.
(People v. Pigage (2003) 112 Cal.App.4th 1359, 1367.) Appellant
cites us to U.S. v. Gonzalez-Lopez (2006) 548 U.S. 140, which
discussed the “structural error” standard when a trial court
deprives a defendant his counsel of choice, but Gonzalez-Lopez
was not a case involving a request to continue to find private
counsel. Rather, the district court denied the defendant’s request
to substitute counsel who was already identified and available.




                                 10
The structural error rule enunciated in Gonzalez-Lopez is not
controlling.
       “In reviewing any order or judgment we start with the
presumption that the judgment or order is correct, and if the
record is silent we indulge all reasonable inferences in support of
the judgment or order.” (Chalmers v. Hirschkop (2013)
213 Cal.App.4th 289, 299.)
       “We have explicated the concept of judicial discretion on
innumerable occasions and in a variety of factual contexts.
Obviously the term is a broad and elastic one [citation] which we
have equated with ‘the sound judgment of the court, to be
exercised according to the rules of law.’ [Citation.] We have also
declared that the ‘only limitation that the law had placed upon
the exercise of discretionary judicial power is, that it must not be
abused’ [Citation].” (People v. Russel (1968) 69 Cal.2d 187, 193-
194, superseded by statute on another ground as stated in
People v. Anderson (2001) 25 Cal.4th 543, 575.) “The abuse of
discretion standard . . . reflects the trial court’s superior ability to
consider and weigh the myriad factors that are relevant to the
decision at hand. A trial court will not be found to have abused
its discretion unless it ‘exercised its discretion in an arbitrary,
capricious, or patently absurd manner that results in a manifest
miscarriage of justice.’ [Citation.]” (People v. Roldan (2005)
35 Cal.4th 646, 688, disapproved on another ground in People v.
Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)
       C.    Analysis
       Appellant claims the trial court did not make an informed
decision but based its decision on a prior judge’s order of no
further continuance. We disagree.




                                  11
       In the instant case, the record shows Judge Tavelman first
handled the case when the master-calendar assigned the case to
his courtroom for trial back in August of 2018. The record shows
he was aware of legal issues that may come up in the trial
including the introduction of gang evidence. He explained the
advantage and disadvantage of stipulating to a Penal Code
section 1387.2 procedure for refiling by noting the advantage of
keeping the current bond, and, getting to trial sooner. When
Judge Tavelman again took up handling appellant’s trial on
October 15, 2018, he possessed historical knowledge of the case
from more than two months prior.
       Judge Tavelman’s question to trial counsel reveals his
thought process when he asked, “So it looks like at this point, he
had over a month in which to get private counsel lined up on the
case. Is there a reason why he didn’t do that at that point?” This
is not a question posed by a trial court who has already made up
its mind. Rather, Judge Tavelman asked a pinpoint question
relevant to the use of his discretion on whether good cause
existed to grant the continuance. He knew the appellant was out
of custody physically unhindered from making efforts to hire
private counsel.
       The appellant failed to adequately answer this question.
Instead, he talked about why he wanted to obtain private
counsel, that he was out of jail, staying out of trouble, trying to
find a job, and get his life in order. The appellant did not provide
the court with information on efforts to obtain private counsel,
the availability of funds or assistance from family members to
hire private counsel, or any time frame needed to find private
counsel.




                                 12
       Penal Code section 1050, subdivision (e) states,
“Continuances shall be granted only upon a showing of good
cause.” Judge Tavelman’s question attempted to discern whether
good cause existed. When deciding upon the question of whether
or not to grant a continuance, the trial court necessarily focuses
on time frames and past efforts to resolve the issue necessitating
the request to continue. This was the gist of Judge Tavelman’s
question. The appellant gave no information on either time
frame or past efforts. In short, the appellant gave no information
for Judge Tavelman to weigh and consider in terms of considering
good cause.
       Appellant cites People v. Byoune (1966) 65 Cal.2d 345
(Byoune) for the proposition that filing additional enhancements
provided sufficient justification for the defendant to request to
continue. However, the Byoune court noted that there are no
mechanical tests for deciding whether a court abuses its
discretion when denying a motion to continue, but that, instead,
the answer is found in the circumstances present in each case
and the reasons given to the trial court at the time the request is
denied. (Id. at p. 347.)
       In Byoune, the prosecution added a second degree robbery
charge a day before trial was to start. In contrast, in the instant
case, when the defendant sought the motion to continue, more
than two months had passed since the gang enhancements were
added. Unlike Byoune, the appellant had ample time to find and
retain private counsel. Judge Tavelman did not abuse his
discretion. Instead, he properly denied the last-minute request
for a continuance because the proponent of the request failed to
adequately give reasons to establish good cause.




                                13
II.    Denial of the Motion to Suppress
       Appellant contends the vehicle search conducted on
July 13, 2017 was unlawful in violation of his Fourth Amendment
right against unlawful searches and seizures requiring
suppression of the evidence because the odor of marijuana alone
did not provide probable cause for the warrantless search. On
this, the appellant appears to make a two-fold contention – first,
with the passage of Proposition 64, the odor of marijuana alone
no longer provides probable cause to search, and second, the facts
adduced at the suppression motion do not support a finding of
probable cause. We agree on both grounds.
       A.    Relevant Proceedings
       Appellant’s trial counsel filed the suppression motion on
May 21, 2018 seeking to suppress the firearms and ammunition
recovered on both July 13, 2017 and August 24, 2017. The trial
court conducted the suppression motion on June 20, 2017. In this
appeal, appellant only challenges the search of the appellant’s
vehicle on July 13, 2017.
       The prosecution called Deputy Ulise Ruiz to testify. On the
evening of July 13, 2017, Deputy Ruiz, along with a partner,
worked the burglary suppression team in a patrol vehicle which
he drove. Around 11:15 p.m., he observed a vehicle pulling out of
a gas station driving without its headlights and rear lights. He
conducted a traffic stop. As Deputy Ruiz approached the vehicle,
he noticed a strong odor of marijuana emanating from the
vehicle. Deputy Ruiz was two to three feet away from the vehicle
which had its driver’s side windows half way down when he
smelled the odor of marijuana. He did not see smoke and
ultimately found no marijuana in the vehicle. He made contact
with the occupants in the vehicle and noticed appellant as the




                               14
driver. Deputy Ruiz thereafter conducted a search of the vehicle
to locate the source of the marijuana odor. As he did so, he
located the ski mask and gloves in the back seat, and the firearm
and ammunition in the trunk of the vehicle.
       B.    Legal Principles - Odor of Marijuana and
             Probable Cause
       With the passage of Proposition 64 which legalized
marijuana for personal use, California’s legal landscape on what
constitutes probable cause to search in the context of the
automobile exception to the Fourth Amendment’s warrant
requirement is under reexamination.
       In People v. Fews (2018) 27 Cal.App.5th 553 (Fews), the
defendant contended that marijuana is no longer contraband in
California and therefore, courts should not find probable cause on
the odor of marijuana alone. In addressing this contention, the
Fews court disagreed and noted that Proposition 64 continues to
deem acts such as driving under the influence of marijuana, or,
possessing an open container or packages of marijuana in a
vehicle by either the driver or passengers illegal.4 As such, the
Fews court noted there was no compelling reason to depart from
the holdings in People v. Strasburg (2007) 148 Cal.App.4th 1052
(Strasburg), and People v. Waxler (2014) 224 Cal.App.4th 712
(Waxler), decided in the context of the passage of Compassionate
Use Act of 1996. (Fews, supra, at p. 562.) Both Strasburg and

4     Health and Safety Code section 11362.3, subdivision (a)(4)
provides, “Section 11362.1 does not permit any person to:
Possess an open container or open package of cannabis or
cannabis products while driving, operating, or riding in the
passenger seat or compartment of a motor vehicle, boat, vessel,
aircraft, or other vehicle used for transportation.”




                               15
Waxler stand for the rule, the odor of marijuana provides
probable cause to search.
       In Waxler, the court explained, “California courts have
concluded the odor of unburned marijuana or the observation of
fresh marijuana may furnish probable cause to search a vehicle
under the automobile exception to the warrant requirement.
[Citations.]” (Waxler, supra, 224 Cal.App.4th at p. 719.) The
Fews court concluded, “[t]he continuing regulation of marijuana
leads us to believe that Strasburg and Waxler still permit law
enforcement officers to conduct a reasonable search to determine
whether the subject of the investigation is adhering to the
various statutory limitations on possession and use, and whether
the vehicle contains contraband or evidence of a crime.
[Citations.]” (Fews, supra, 27 Cal.App.5th at pp. 562-563.)
       Several recent appellate cases have distinguished Fews on
its facts and invalidated automobile searches based on the
observation of legal amount of marijuana, or the mere smell of
marijuana, as probable cause for the search. (See People v. Lee
(2019) 40 Cal.App.5th 853, 866 [possession of legal amounts of
marijuana on a person did not provide inference that the car
contained contraband]; People v. Shumake (2019) 45 Cal.App.5th
Supp.1, 7-8 [possession of 1.14 grams of marijuana in a closed
plastic tube found in the center console was legal]; People v.
McGee (2020) 53 Cal.App.5th 796, 803 [“mere presence of a legal
amount of marijuana, without more, cannot establish probable
cause”]; People v. Johnson (2020) 50 Cal.App.5th 620, 632
(Johnson) [“a container or package must be open when found in
the car, and not merely have the potential to be opened or have
previously been opened, to violate section 11362.3, subdivision
(a)(4)”]; and People v. Hall (2020) 57 Cal.App.5th 946, 954-958




                               16
(Hall) [a plastic baggie of marijuana, without additional
testimony from the officer about the state of the baggie was
insufficient to establish the baggie was an open container].)
       The Johnson court held, “the odor of marijuana alone no
longer provides an inference that a car contains contraband
because individuals over the age of 21 can now lawfully possess
and transport up to 28.5 grams of marijuana.” (Johnson, supra,
50 Cal.App.5th at p. 634.)
       In Johnson, the appellant was observed in a parked car
which had expired registration tags. When the officers attempted
to investigate, the appellant got out of the car and refused to go
back in. A struggle ensued and the appellant was ultimately
arrested for resistance and placed in the patrol vehicle. As the
officer approached the vehicle to conduct a “tow inventory
search,” he smelled the odor of marijuana once he got into the
car. The officer found a knotted baggie of marijuana, about two
grams worth. The officer continued to search and found a loaded
handgun in the rear cargo area of the car. (Johnson, supra,
50 Cal.App.5th at pp. 623-624.) Appellant filed a motion to
suppress at the preliminary hearing, which was denied. He
renewed his motion after the holding order, which again was
denied. The Johnson court reversed.
       It reasoned, the Proposition 64 legalized the possession of
marijuana for personal use and undercuts the probable cause
analysis in Waxler and Strasburg. This is so because the voter’s
enacted Health and Safety Code section 11362.1, subdivision (c)
which provides, “[c]annabis and cannabis products involved in
any way with conduct deemed lawful by this section are not
contraband nor subject to seizure, and no conduct deemed lawful
by this section shall constitute the basis for detention, search, or




                                17
arrest.” “Now that individuals age 21 or older may lawfully
possess and transport up to 28.5 grams of marijuana, evidence of
marijuana in a car does not provide certainty the car contains
contraband as it did when Waxler was decided.” (Johnson, supra,
50 Cal.App.5th at p. 629.)
       Hall , supra, 57 Cal.App.5th 946, reached a similar result.
In Hall, officers observed a car being driven with a
nonoperational license plate lamp and stopped the car to
investigate. Appellant was the driver. When one of the officers
looked into the car, he observed a clear plastic baggie with green
leafy substance resembling marijuana. He also saw in the cup
holder, an ashtray filled with ashes, burnt cigar wrappers,
commonly used to wrap marijuana as well as green leafy
substance on the appellant’s lap. The officer did not see any
smoke in the car, did not smell the wrapper, and was not asked
whether any odor of marijuana emanated from the car. The
officers decided to search the car for an open container violation
based on the presence of the baggie of marijuana in the car. (Id.
at pp. 949-950.) At the preliminary hearing, the appellant moved
to suppress which the trial court denied on the ground, “persons
are not permitted to possess open containers of cannabis or
cannabis products or to smoke or ingest cannabis or cannabis
products while driving.” (Id. at p. 950.) Appellant moved to set
aside the information renewing his argument that the search was
illegal which the trial court denied. (Ibid.)
       The Hall court reversed. In so doing, it noted, “[w]e agree
with the many appellate courts that have concluded Waxler and
Strasburg are of little persuasive value because they predate the
enactment of Proposition 64 and, in particular, section 11362.1(c),
which fundamentally changed the probable cause




                                18
determination. . . .” (Hall, supra, 57 Cal.App.5th at p. 954.) Hall
recognized Fews was decided after the effective date of
Proposition 64 but distinguished the result based on factual
differences. (Id. at p. 955.)
       In making the distinction, the Hall court noted that in
Fews, the “officers observed an SUV with expired registration
being driven in a suspicious manner; the driver failed to comply
with officer commands and had a half-burnt rerolled cigar that
an officer believed contained marijuana; officer smelled ‘ “recently
burned marijuana emanating from” ’ both the driver and the
SUV; and the passenger, defendant Fews, made ‘ “furtive”
movements,’ continuously moving his lower body and fidgeting
inside the SUV. [Citation.]” (Hall, supra, 57 Cal.App.5th at
p. 955.)
       Ultimately, the Hall court held there was no substantial
evidence the plastic bag was an open container because the
officer “offered no description of the state of the plastic baggie.”
(Hall, supra, 57 Cal.App.5th at p. 957.)
       When the voters passed Proposition 64, they legalized most
but not all personal use or possession of marijuana. The voter’s
enacted Health and Safety Code section 11362.3, subdivision
(a)(4) which makes illegal the possession of an open container or
package of marijuana in a vehicle. Additionally, Health and
Safety Code section 11362.1, subdivision (a)(1) permits a person
to possess not more than 28.5 grams of cannabis that is not
concentrated. Health and Safety Code section 11357, subdivision
(b)(2), makes illegal possessing more than 28.5 grams of
marijuana or more than eight grams of concentrated cannabis by
persons 18 years old or older. This crime is a misdemeanor and
persons found guilty may be jailed up to six months.




                                19
       We agree with Johnson and Hall that Proposition 64 has
fundamentally changed the calculus for determining probable
cause in the context of an automobile search diminishing the
persuasive value of Waxler and Strasburg. We also agree with
Johnson, the mere odor of marijuana, without more, is
insufficient to establish probable cause. Of course, as noted in
Hall when distinguishing Fews, non-smell related indicia of
criminality may buttress the “odor” evidence to establish
probable cause. Just as there are multitude of ways human
affairs can turn out, there are many ways probable cause can be
established.
       C.    De Novo Review
       “On appeal from a denial of a motion to suppress evidence
on Fourth Amendment grounds we review the historical facts as
determined by the trial court under the familiar substantial
evidence standard of review. Once the historical facts underlying
the motion have been determined, we review those facts and
apply the de novo standard or review in determining their
consequences. Although we give deference to the trial court’s
factual determinations we independently decide the legal effect of
such determinations. [Citation.]” (People v. Esayian (2003)
112 Cal.App.4th 1031, 1038.)
       The facts adduced at the hearing establish, when Deputy
Ruiz first saw appellant’s vehicle, neither the front nor rear
lights of the vehicle were lit at 11:00 o’clock in the evening.
Deputy Ruiz noticed a strong odor of marijuana from the vehicle
when he was two to three feet away. The prosecutor did not ask
any questions concerning the nature of the odor, other than that
it was strong. Deputy Ruiz did not testify as to the nature of the
area, whether it was known for drug sales or other criminal




                               20
activity. He offered no testimony about the appellant whether he
was acting furtively, wore certain types of clothing, or was acting
suspiciously. In short, the only probable cause to search was
based on the mere odor of marijuana. Deputy Ruiz’s testimony
did not establish probable cause. As such, the trial court’s denial
of the motion to suppress must be reversed.
III. IMPOSITION OF FINES AND FEES
       Relying on People v. Dueñas (2019) 30 Cal.App.5th 1157
(Dueñas), appellant contends the federal and state due process
clauses require the fines, fees and assessments imposed by the
trial court be stayed because there was no finding appellant had
the ability to pay. Respondent counters, the appellant forfeited
the imposition of the restitution fine because he failed to object
and raise the ability to pay provision under Penal Code section
1202.4, subdivision (c). As for the other two assessments, the
respondent claims any error by the trial court’s failure to consider
ability to pay was harmless beyond a reasonable doubt.
       At the time of judgment, the trial court imposed: (1) a
restitution fine pursuant to Penal Code section 1202.4,
subdivision (b) in the amount of $1,000, (2) a court operation
assessment pursuant to Penal Code section 1465.8, subdivision
(a)(1) in the amount of $240, and (3) a criminal conviction
assessment pursuant to Government Code section 70373,
subdivision (a)(1) in the amount of $540. Appellant concedes his
trial counsel did not object to the imposition of the restitution fine
and the two assessments at the sentencing.
       A.    Forfeiture
       In People v. Frandsen (2019) 33 Cal.App.5th 1126
(Frandsen), we previously held failure of trial counsel to object to
the imposition of the restitution fine under Penal Code section




                                 21
1202.4, subdivision (b), and the assessments under Penal Code
section 1465.8 and Government Code section 70373 forfeits the
claim on appeal. “The concept of forfeiture for failure to raise
ability to pay fines, fees or assessments is well established in our
case law prior to Dueñas. Some of the cases include People v.
Aguilar (2015) 60 Cal.4th 862, 864 [182 Cal.Rptr.3d 137, 340 P.3d
366]; People v. Trujillo (2015) 60 Cal.4th 850, 853-854 [182
Cal.Rptr.3d 143, 340 P.3d 371]; People v. Nelson (2011)
51 Cal.4th 198, 227 [120 Cal.Rptr.3d 406, 246 P.3d 301]; and
People v. Avila (2009) 46 Cal.4th 680, 729 [94 Cal.Rptr.3d 699,
208 P.3d 634].” (People v. Keene (2019) 43 Cal.App.5th 861, 864.)
       Citing People v. Yeoman (2003) 31 Cal.4th 93, appellant
asserts despite the failure to object, the issue is cognizable on
appeal because it raises a pure question of law. (Id. at p. 118.)
The appellant in Frandsen raised the same contention. We said,
“Frandsen asserts there was no forfeiture because he presents a
purely legal claim that can be raised for the first time on appeal.
Contrary to his assertion, he does not present a pure question of
law based on undisputed facts. [Citation.] Rather, he requests a
factual determination of his alleged inability to pay based on a
record that contains nothing more than his reliance on appointed
counsel at trial.” (Frandsen, supra, 33 Cal.App.5th at p. 1153.)
This reasoning equally applies to our case. We see no reason to
depart from our holding in Frandsen.
       B.     Ineffective Assistance of Counsel
       Appellant next asserts trial counsel’s failure to object to the
trial court’s imposition of fines and fees deprived him effective
assistance of counsel.
       To obtain relief on appeal for ineffective assistance of
counsel, the appellant must establish (1) that his counsel’s




                                 22
performance was so deficient that it amounted to a failure to
function as the “counsel” guaranteed by the Sixth Amendment,
and (2) that the deficiency prejudiced the outcome. (See
Strickland v. Washington (1984) 466 U.S. 668, 687 (Strickland);
and see, e.g., People v. Pensinger (1991) 52 Cal.3d 1210, 1252.)
An attorney’s performance is deficient under Strickland when his
conduct falls below objective standards of reasonableness under
prevailing professional norms. (Strickland, supra, at p. 688.)
Prejudice under Strickland is established where there is a
reasonable probability that, absent counsel’s alleged errors, the
outcome of the proceeding would have been different. (Id. at
p. 694.) “A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” (Ibid.)
       Here, appellant bears the burden to establish ineffective
assistance on both deficient performance and prejudice.
(Strickland, supra, 466 U.S. at p. 690.) The silent record, as here,
does not establish either prong of the Strickland test.
Concerning ineffective assistance of counsel claims on a silent
record raised on appeal, the California Supreme Court has
explained unless counsel was asked for an explanation and failed
to answer, or there simply cannot exist a satisfactory
explanation, claims on appeal are to be rejected. (People v.
Mendoza Tello (1997) 15 Cal.4th 264, 266.) Here, we have no way
to discern why trial counsel failed to object and request an ability
to pay hearing. As such, on this appeal, we reject appellant’s
claim of ineffective assistance.




                                23
                           DISPOSITION
       The parties agree the abstract of judgment incorrectly
reflects imposition of $540 for the trial court’s Government Code
section 70373 assessment instead of $180. We agree and order
the trial court to correct the abstract of judgment to reflect the
proper amount. Judgments on Counts 1, 5 and 6 are reversed.
The matter is remanded to the trial court with directions to set
aside its order denying the motion to suppress, enter a new order
granting the motion, and conduct further proceedings consistent
with this opinion. Judgments on Counts 2, 3 and 4 are affirmed.




                                                 OHTA, J.*
We concur:




      GRIMES, Acting P. J.




      WILEY, J.




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                24